 DE9CISIONS OF NATIONAL LABOR RELATIONS BOARDAAA Equipment Service Company and District No. 9,International Association of Machinists and Aero-space Workers, AFL-CIO. Case 14-CA- 10099September 26, 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 22, 1977, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief. Respondent filed abrief in response to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.At the outset, we note that the Administrative LawJudge has credited the testimony of Donald Fairfield,Respondent's former shop foreman, where it is inconflict with the testimony of Richard Goslin, Re-spondent's service manager, and Frank Katzenber-ger, on whose behalf the instant charge was filed. Noexceptions have been filed to the Administrative LawJudge's credibility findings. Instead, the GeneralCounsel contends that, even crediting Fairfield, therecord evidence establishes that employee Katzenber-ger was discharged for refusing to participate in aninvestigatory interview without his shop steward.As more fully described by the Administrative LawJudge, the credited testimony shows that Katzenber-ger was absent from work on Monday, February 21,1977.1 Katzenberger called to report his absence thatday. Upon Katzenberger's return to work the nextday, Fairfield questioned him about filing work or-ders instead of making minor repairs on his truck andabout the reason for his absence the previous day.Katzenberger answered that he "forgot" that he wasnot to file work orders for minor items and that "hehad personal reasons for being absent."2Fairfield toldKatzenberger that he was not satisfied with Katzen-berger's answers and that he was going to tell Goslinwhat Katzenberger had said. The record shows thatFairfield reported the conversation to Goslin.The next day, when Katzenberger returned fromI All dates are 19772 As more fully described by the Administratise lIaw Judge, -airhield alsotestified that Katzenberger said, "It's none of anshod?'s fucking businesswhat I do when I take off"his route, Goslin, in Fairfield's presence, confrontedKatzenberger in the parking lot. The credited testi-mony of Fairfield is that Goslin went to the back ofthe truck and said he wanted to talk with Katzenber-ger. Katzenberger took a few minutes to get his pa-pers and, on getting out of the truck, immediatelysaid, "I want my shop steward." Goslin said repeat-edly he wanted to talk to Katzenberger, but Katzen-berger kept "hollering" he wanted the shop steward.Katzenberger finally turned around and began towalk away. Goslin said to Katzenberger, "'f you walkoff and leave me here and refuse a direct order, youare terminated." Katzenberger repeated he was get-ting the shop steward. Goslin then told Katzenbergerhe was terminated.It is now settled that an employee has a right torequest representation as a condition of participationin an interview where the employee reasonably be-lieves the interview will result in disciplinary action.3Similarly, it is settled that reasonable grounds for sobelieving shall be measured by objective standardsunder all the circumstances of the case. The Boardhas indicated that it will not apply the rule requiringrepresentation at interviews to "run-of-the-mill shop-floor conversations as, for example, the giving of in-structions or training or needed corrections of worktechniques."4The Board has qualified this limitation,however, by noting:In such cases there cannot normally be any rea-sonable basis for an employee to fear that anyadverse impact may result from the interview,and thus we would then see no reasonable basisfor him to seek the assistance of his representa-tive. [195 NLRB at 199.1We do not agree with the Administrative LawJudge that Goslin was attempting to have a "run-of-the-mill shop-floor conversation" with Katzenbergeron the parking lot that involved "the giving of in-structions or training or needed corrections of worktechniques." Instead, we find that Goslin was at-tempting to interview Katzenberger for the purposeof eliciting facts or permitting Katzenberger to ex-plain or defend his conduct. In addition, we find thatprior incidents provided a reasonable basis for Kat-zenberger to reasonably expect disciplinary action orother adverse consequences as a result of the parkinglot interview.We have examined and evaluated Goslin's attemptto interview Katzenberger on the parking lot againstthe background of Fairfield's interview of Katzenber-Internauional Ladies' Garment I'Workers' (Union, Utpper South Departmentr.AFL CIO v. Quaolit ManuJacturing Co., 420 U.S. 276 (1975) N.S.R. R B JWeingarten, Inc., 420 U.S 251 (1975).4 Quahtv Manufacturing (Companv. 195 NlRB 197, 199 (1972); N L R B v.J. Heingarten, Inc , suprau.238 NlIRR No 70390 AAA EQUIPMENT SERVICE CO.ger I day earlier. In this connection, we note thatFairfield had talked previously with Katzenbergerabout doing certain minor repairs that take little timeand putting only big items on a work order. Further-more, Fairfield's immediate supervisor, Roesler, criti-cized Fairfield constantly because Katzenberger con-tinued to write up tickets for "the small stuff." Thus,the Fairfield interview began as "the giving of in-structions ...or needed corrections of work tech-niques." It changed in character, however, whenFairfield expressed dissatisfaction with Katzenber-ger's answers to questions regarding (I) minor repairsand, even more particularly, (2) the reason for hisabsence. Indeed, Fairfield put Katzenberger on noticenot only that were his answers unsatisfactory but alsothat they were going to be brought to Goslin's atten-tion.In addition. we find Service Manager Goslin's in-volvement in the investigation to be significant. Thus,Goslin admitted that he needed to talk to Katzenber-ger because Fairfield did not get an acceptable an-swer. However, there is no assertion by Respondent,nor record evidence to show, that Goslin was previ-ously involved in such discussions with Katzenberger.Hence, it is reasonable to infer from Goslin's involve-ment that he was attempting to determine whetherdiscipline was merited by Katzenberger's failure toperform minor repairs, his failure to adequately ex-plain his absence, and his attitude during the Fairfieldinterview the previous day. In short, these circum-stances establish reasonable grounds for Katzenber-ger to have believed that Goslin's attempt to inter-view him was for the purpose of eliciting facts orhaving Katzenberger explain or defend his conduct.In its brief in support of the Administrative LawJudge's Decision, Respondent contends that therecould not have been any possible basis for Katzenber-ger to fear disciplinary action because "he was enti-tled to the one day absence and had complied withthe Union's agreement by reporting it." Respondent'scontention is, however, at odds with the statementsand actions of its officials, supra.5 Moreover, we notethat, although the contract specifies events that shallbe considered a break in seniority and termination ofemployment, it is silent on lesser forms of discipline.Thus, we find that Katzenberger had reasonablegrounds to fear adverse consequences from Respon-dent's continued investigation of his conduct.In sum, we find that Katzenberger had a reason-'The contract provides, inter alia, that failure to report the "reason forsuch absence within the first three (3) days of such absence" is one of theevents that 'shall bhe considered a break in senority and termination ofemploy ment." Although it would appear from certain record evidence, andfrom Respondent's brief. that "personal reasons" is an acceptable reasonwithin the contract, the statements and actions of Respondent's officialsclearly suggest otherwise Assuming that Respondent decided. based on theinvestigators interiew. that Katzenberger failed to state an acceptable "rea-son for such absence," Katzenberger may have been terminatedable basis for fearing an adverse impact and hence forrequesting union representation and that Respondentdischarged Katzenberger because he was insisting onthat right.6Accordingly, we conclude that Katzenber-ger's discharge violated Section 8(a)( 1) of the Act.CON( I. SI)ONS ()OF .A\1. The Respondent. AAA Equipment ServiceCompany, is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(2), (6). and (7) of the Act.2. District No. 9, International Association of Ma-chinists and Aerospace Workers, AFIL CIO, is, andat all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act.3. By refusing to allow Frank Katzenberger tohave his union steward present during an investiga-tory interview and by discharging Katzenberger forrefusing to participate in an investigators interviewwithout his union representative, Respondent has in-terfered with, restrained, and coerced employees inthe exercise of rights guaranteed by Section 7 of theAct and thereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.Tin. Ri 5lii)N,Having found that the Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certain affir-mative action in order to effectuate the policies of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, AAAEquipment Service Company, St. Louis, Missouri, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Disciplining any employee for requesting to berepresented by' a labor organization at any interviewor meeting held with the employee where the em-I We disagree with the Administratise Law Judge's finding that Respon-dent discharged KatLenberger tinr repeatedly refusing to permit Goslin evento state the subject about which Goslin wished to talk with him without ashop steward present and for walking away while Goslin was trying to do so.In so finding we note that it is well established that where. as here. anemployee is entitled to union representation and the employer denies theemployee's request to be represented. the employee's refusal to participate inthe interview is prolected Qlidiui\ 'lfinull turing (renmpans. upral.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee has reasonable grounds to believe that thematters to be discussed may result in his being thesubject of disciplinary action.(b) Requiring any employee to take part in an in-terview or meeting where the employee has reason-able grounds to believe that the subject matter to bediscussed may result in his being the subject of disci-plinary action and where Respondent has refusedthat employee's request to be represented at suchmeeting by a labor organization.(c) In any other manner interfering with, restrain-ing, or coercing any employee in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer Frank Katzenberger immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for his loss of earn-ings in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and payhim interest thereon, to be computed in the mannerprescribed in Florida Steel Company, 231 NLRB 651(1977).7(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its St. Louis, Missouri, facility copies ofthe attached notice marked "Appendix."8Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 14, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Resonable steps shallbe taken by Respondent to insure that said noticesare not altered, defaced or covered by any other ma-terial.(d) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.7See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).s In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOI discipline any employee for re-questing to be represented by a labor organiza-tion at any interview or meeting held with theemployee where the employee has reasonablegrounds to believe that the matters to be dis-cussed may result in his being the subject of dis-ciplinary action.WE WILL NOI require any employee to takepart in an interview or meeting where the em-ployee has reasonable grounds to believe that thesubject matter to be discussed may result in hisbeing the subject of disciplinary action andwhere we have refused that employee's requestto be represented at such meeting by a labor or-ganization.WE WIl.L NOI in any other manner interferewith, restrain, or coerce any employee in the ex-ercise of rights guaranteed by Section 7 of theNational Labor Relations Act.WE WILL offer Frank Katzenberger immediateand full reinstatement to his former position or,if such position no longer exists, to a substan-tially equivalent one, without prejudice to his se-niority and other rights and privileges enjoyed byhim, and WE WILL make him whole for any lossof pay he may have suffered by reason of histermination, plus interest.All our employees are free to become, remain, orrefuse to become or remain members of District No.9, or any other labor organization.AAA EQUIPMENT SERVICE COMPANYDECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge filed on March 9, 1977,' by District No. 9,International Association of Machinists and AerospaceWorkers, AFL-CIO, referred to herein as the ChargingParty or the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Re-gion 14 (St. Louis, Missouri), issued a complaint on March30 against AAA Equipment Service Company, hereincalled the Respondent. The complaint alleges that the Re-spondent, on or about February 23, refused to allow FrankKatzenberger, an employee, to have his Union steward pre-sent during an investigatory interview, discharged him forrefusing to participate in an investigatory interview withoutI All dates hereinafter refer to 1977 unless otherwise indicated.392 AAA EQUIPMENT SERVICE CO.his Union representative, and since then has failed and re-fused to reinstate him and by this conduct interfered with,restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the National Labor Rela-tions Act, as amended, and thereby engaged in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.In its answer and amended answer, duly filed, the Respon-dent admits some of the factual allegations of the complaintbut denies that it engaged in any conduct violative of theAct.Pursuant to notice, a hearing was held before me at St.Louis, Missouri, on May 9. All parties appeared at thehearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce rel-evant evidence. Subsequent to the hearing, the GeneralCounsel and the Respondent filed briefs on or about June 3,which have been duly considered.Upon the entire record in this case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI. TTIE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen, a corporation duly authorized to do business underthe laws of the State of Missouri. It maintains its principaloffice and place of business at 9305 Natural Bridge, in thecounty of St. Louis and State of Missouri, referred to hereinas the St. Louis County place of business. The Respondentalso maintains other places of business in the State of Mis-souri. The Respondent is. and at all times material hereinhas been, engaged at the St. Louis County place of business,the only facility involved in this proceeding, in the repair,sale, rental, and distribution of material-handling equip-ment and related products. During the year 1976, whichperiod is representative of its operations during all timesmaterial hereto, the Respondent, in the course and conductof its business operations, purchased and caused to betransported and delivered at its St. Louis County place ofbusiness machinery and other goods and materials valuedin excess of $50,000, of which goods and materials valued inexcess of $50,000 were transported and delivered to itsplace of business in St. Louis County directly from pointslocated outside the State of Missouri. The complaint al-leges, the Respondent in its amended answer admits, and Ifind, that the Respondent is, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(2), (6). and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find, as the complaint alleges and the Respondent in itsanswer admits, that the Union is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED U'FAIR LABOR PRACTICESA. The Relevant EventsThe Respondent is party to a contract with the Unioneffective until December 15. The contract, placed in evi-dence by the Respondent, provides that "Failure to reportabsence and reason for such absence within the first three(3) days of such absence" is one of the events listed that"shall be considered as a break in seniority and terminationof employment and subsequent employment shall bedeemed to be new employment." Other such events includevoluntary quitting and dismissal for cause.Katzenberger, the alleged discriminatee, was the onlywitness called by the General Counsel. He testified that hehad been employed by the Respondent for about 4 years asa mechanic on a preventive maintenance (PM) truck whenhe was "temporarily terminated" on February 23. Katzen-berger, who was a member of the Union, worked on the dayshift, where Mick Richter was the shop steward.Katzenberger testified that on Monday, February 21, hecalled in at about 8 a.m., asked for Fairfield, the shop fore-man, and said, "I will not be in today. I have personalproblems to take care of"; that Fairfield said "O.K."; andthat he then said he would see Fairfield the next day.Katzenberger came to work on Tuesday, February 22,went out on his route, and came back about 4:20 p.m. Hetestified that he was sitting in his vehicle "making out mypaper work, requisitions that is, for parts that you put onvehicles, on forklifts," when Fairfield joined him and saidhe wanted to talk about "these repairs"; that Fairfield alsosaid, "I know that you think that I'm after you but I'm not.... I work side by side with you .... If you asked me to gowork on your car tonight, I would help you." Katzenbergertestified that with reference to "these repairs" Fairfield"said 'I understand what you mean but they don't' "; thathe did not know who Fairfield was referring to unless it wasmanagement: that Fairfield pointed out that Katzenbergershould have taken care of certain minor repairs he had puton his report and should report only major matters, givingexamples of what were viewed as minor and major matters;and that he "said, 'Sure. Don, I will.'"Katzenberger testified that Fairfield then repeated thatwhether he believed it or not Fairfield was not "after" him,but "they" wanted to know what his personal reasons werefor the absence the day before; that he again did not knowwho "they" were, but "Evidently it was management"; thatFairfield added, "if I had personal business to take care of,if I didn't want them to know, I wouldn't tell"; that he thensaid Fairfield had answered his question, and that "whensomebody wants to know more specific what my personalbusiness is, I will not tell them. If I want to go to the cornertavern somewhere and get inebriated and tell the wholeworld my business, that's fine. When somebody wants topry into my personal business, I will not tell them"; thatFairfield responded that, if questioned, what Katzenbergerhad said would be reported, but there would be no reportotherwise; and that he said Fairfield could report whateverFairfield wanted, and Fairfield again said he would not saya word about it unless asked.Katzenberger also testified that he then said "from hereon out, I will want my steward present"; that Fairfieldasked if he had been denied those rights by Fairfield; andthat he "said, 'No, you didn't but it was just a normal rou-tine talk but I just want to let you be aware of it, from hereon out, I will have my steward present.' " He testified thathe also told Fairfield that about a year ago "this same inci-393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent happened": that Rich Goslin asked to speak to himand "I said, 'oh, that sounds like I better get my steward' ";that Goslin advised him not to do so; that after their talk heagain "said, 'I think I should have my steward' "; and thatGoslin then "said, 'You can get your steward if you want tobut I will deny every word I said to you.' "Katzenberger testified that when he returned from hisroute on Wednesday about 4:20 he saw Goslin and Fair-field walking up and down on the parking lot side by side sothat they had to separate in order for Katzenberger to parkhis vehicle: that he was getting his paperwork together toturn in before quitting time when he happened to look inthe rearview mirror and saw Goslin approaching; that hecontinued with his paperwork until suddenly Goslin "hol-lered out. 'Katzenberger. get out, I want to talk to you' ":that he grabbed his paperwork and jacket, got out andlocked the truck, and started toward the rear of the truck;and that Goslin at this point "said, 'What is it that you saidto Don Fairfield yesterday?'"Katzenberger testified further that "At this point, think-ing to myself evidently there's going to be something donehere, I said, 'Rich. I will answer any question you want toknow if my shop steward is present' "; that Goslin "said,'You're not getting no one here' ": that "I said 'I will an-swer any questions you want to know when my steward ispresent' ": that when Goslin again said "You're not gettingno one here," Katzenberger turned to Fairfield and "said.'Don. you're still a union member, go get our steward' ":that Goslin told Fairfield not to go, and Fairfield did notleave: and that. after he repeatedly demanded the presenceof his steward and Goslin repeatedly refused, he "said.'Well, Rich, I will have to get the steward myself.' "Katzenberger testified that at this point Goslin "said, 'Ifyou go get your steward. you will be terminated' "; that he"said, 'Rich, I'm going to get my steward and I'm going toask you one more time, I want my steward and I will an-swer any question you want to know' ": that Goslin "said,'You're not getting anyone' ": and that he "started towardthe shop and Rich Goslin shouted out, 'You bastard. you'reterminated' ": that he made no answer: and that he used noprofanity during the entire conversation. Katzenbergerwent into the shop and asked a mechanic there where thesteward was. I'he mechanic said Richter was at the partswindow. Katzenberger then saw Richter there and calledout that he wanted to see him, and Richter said he would bethere in a minute. There is no evidence. however, that Rich-ter became involved in this situation.Katzenberger testified that he knew Goslin wanted totalk to him about the work orders and his absence, both ofwhich he had discussed with Fairfield the day before, be-cause "First of all. pulling in the parking lot, I didn't know,for sure if he was waiting for me ... so that's why I contin-ued to pull my truck in and do my paperwork. Then whenI seen him approaching the back of my truck, the tone ofhis voice shouting out, 'Katzenberger, get out. I want totalk to you.' Then when I got out of the truck and locked it,walked to the rear of the truck, then G(oslin said, 'What is ityou said to Don Fairfield yesterday?' Then I knew therewias some disciplinary action going to be taken."Katzenberger testified. on cross-examination, that thecollective-bargaining contract requires that an absence andthe reason be reported within the first 3 days but that this isnot required for a I-day absence, so he felt he had donemore than was required to comply with the contract by'calling in a I-day absence and giving a reason on Mondayand felt the same way when he had the conversation withFairfield on Tuesday and when he had the encounter withFairfield and Goslin on Wednesday.Katzenberger also testified that, while he did more thanwas required by the contract with regard to reporting hisabsence and the reason, he believed the only thing Goslinwanted to talk to him about on Wednesday was his conver-sation with Fairfield on Tuesday as to the reason for hisabsence, and that was why "I asked for my steward the nexttime I was going to have a lecture." Katzenberger admittedthat he had just a "routine talk" with Fairfield on Tuesdayand then stated that he took it "as a routine talk and also alecture. Half of it the repairs needed on units and the otherpart of absenteeism was a lecture."Katzenberger also testified that the reason he demanded,prior to any conversation with Goslin, that the shop stew-ard be present was Goslin's tone of voice in telling him toget out of the truck so they could talk. He then testified thathe expected to be disciplined because of Goslin's tone ofvoice plus the incident a year earlier when Goslin warnedhim that if he got his steward Goslin "will deny anythingthat was said to me and he will write a letter to the hall onabsenteeism" and that Goslin thereby threatened him. Fi-nally, after being asked repeatedly if Goslin disciplined himon that occasion. Katzenberger admitted Goslin did not.Asked to give the "complete reason" why he felt he couldbe disciplined. Katzenberger answered:Because of the facts of coming into the parking lotand seeing the shop foreman and the service managerwalking up and down the parking lot as if they werewaiting for someone which it turned out to be me, andas I parked the van, they had to step out of the way tomake clearance for me to pull up to the building andpark. Then due to the fact that I sat in the van notknowing that it was for me until I seen Mr. Goslin inthe rear view mirror and screamed out, "Katzenberger.get out of there, I want to talk to you."In turn, I got out and when I approached him, heshouted out again, he said, "What is it you told DonFairfield yesterday?" That is reason enough to knowthen and there I would be disciplined.Katzenberger then testified that he did not know he wvasgoing to be disciplined when he saw Fairfield and Goslin onthe lot or when they had to separate so he could park butthat he felt he was going to be disciplined because of Gos-lin's tone of voice and because of his conversation the daybefore with Fairfield. Katzenberger also testified, on cross-examination, that he felt he had the right to have his shopsteward present whenever he talked to Goslin.The Respondent called Fairfield and Goslin as its wit-nesses. Fairfield, who was employed by the Respondent asthe used equipment foreman and was a member of the sameunion as Katzenberger, at the time of the hearing had leftthe Respondent and was employed by a different employer.Goslin, who began working for the Respondent 9 years agoas a mechanic, has been the service manager for 3 years and394 AAA EQUIPMENT SERVICE CO.is admitted to be a supervisor within the meaning of theAct.Fairfield testified that Katzenberger did not talk withhim in the telephone call on Monday but that he received amessage that Katzenberger called the office to report hisabsence that day and that the message did not include anyreason for the absence.Fairfield testified that he had talked previously to Kat-zenberger about doing certain minor PM repairs that takevery little time and putting only big items on a work order;that his immediate superior, Roesler, criticized him con-stantly because Katzenberger continued to write up ticketsfor "the small stuff'; that that was the matter he took upwith Katzenberger on Tuesday afternoon; and that, whenhe raised the question again of work orders for minor itemsKatzenberger said, "I forgot." Fairfield also testified thatafter some further conversation he said he had to ask some-thing else, why Katzenberger was absent on Monday; thatin the ensuing conversation Katzenberger said. "It's none ofanybody's fucking business what I do when I take off': thathe said that, if asked, he was going to have to repeat exactlywhat Katzenberger had said: that Katzenberger then "said.'I don't give a fuck what you does.' He said. 'It's none oftheir fucking business or yours either one.' That's exactlywhat he said." Fairfield testified that Katzenberger added,"The next time you talk to me, I want my shop steward"but never gave a reason for this and that he again toldKatzenberger he would have to tell Goslin what was said.Fairfield testified that he reported this conversation toGoslin the next morning; that they were out on the parkinglot the next afternoon because Fairfield had been orderedto make certain changes in the area where service truckswere parked and they wanted to make sure the trucks werebeing parked properly: that when he saw Katzenberger'struck coming in, he and GCoslin separated so Katzenbergercould park: that Goslin went to the back of the truck andsaid he wanted to talk to Katzenberger; and that Katzen-berger took a few minutes to gather his papers and, ongetting out of the truck. immediately said "I want my shopsteward." Fairfield testified that Goslin said repeatedly hewanted to talk to Katzenberger: that Katzenberger "kepthollering" he wanted the shop steward, and at one point"hollered" at him to get the shop steward; that Goslin nev-er had an opportunity to state what he wanted to talk toKatzenberger about; that Katzenberger finally turnedaround and began to walk away: that Goslin said to Kat-zenberger, "if you walk off and leave me here and refuse adirect order. you are terminated": and that Katzenberger,with repeated vulgar language, said he was getting the shopsteward.2Goslin testified that he was told on February 22. butcould not recall by whom. that Katzenberger called in toreport he would be absent that day, which was "a normalprocedure." He also testified that it was company policy torequire the foremen to learn the cause of an absence inorder to be able, in scheduling jobs, to estimate how longthe absence was likely to be. Goslin testified that Fairfield" The only question directed to Fairfield on cross-examination waswhether he or Gosln had advised Katzenberger that the parking arrange-ment was changed or that the) would he on the parking lot when Katzenher-ger returned that afternoon. to which I airfield answered. "No, didn't haveto."told him that Monday of some problems on the PM joborders; that he directed Fairfield to "confront the me-chanic"; and that, when Fairfield said the mechanic wasnot in that day, he directed Fairfield to "Confront him to-morrow when he shows up and find out where he was, thereason for his absence." and Fairfield agreed to do so. Gos-lin testified that Fairfield reported on Tuesday afternoonthat he talked to Katzenberger "about the job orders andhis absence and that he didn't get any good answers. Hesaid he told him he didn't know why he was not doing theminor repairs and it wasn't anybody's business where hewas absent and I said, well, that's not acceptable."Goslin testified that he and Fairfield were on the parkinglot Wednesday afternoon to check on the new parking ar-rangement; that he saw Katzenberger drive in; and that"immediately it reminded me on the way out there that Ineeded to talk to him because Don [Fairfield] had said hedidn't get an acceptable answer and I wanted to talk to theman about it and find out what's the problem or whx didn'the or what's the reason or what I could find out" withregard to "T1he two job orders and the absence."Goslin testified further as follows:A. And as he pulled in, I said, "Frank, I want totalk to you." and it was a little while before he got outof the truck and as he came back he said, "1 want myshop steward." I said, "I just want to ask you," he said."I want my shop steward." I never got outQ. [By Mr. Dempsey Interrupting]: Were you everable to state to him what the purpose of your questionswere going to be, what the conversation was going tobe about?A. No. sir. I was talking and saying, "xLook, I wantto ask you a question." iHe would sa., "I want my shopsteward". and it was, I Nsasn't given the courtesy ofstopping while I was talking, it aias a duel.Q. Then what happened'.A. He turned awavy and said. "I'm getting rn shopsteward." I said. "I.ook." Anrd he said, "I'm getting mnshop steward." And I said. "I'm giving you direct or-ders to stand here." And he said, "I'm getting my shopsteward." I said, "He3.I'm telling you to stand still."He said, "I'm getting my shop steward, fuck you." Andaway he went. I said, "Hold it." And he kept walkingand I said. "You're terminated. Frank. Hit the timeclock, you're done."Q,. Let me ask 'ou this. Prior to the time that youhad this conversation with Mr. Katzenberger, had youanticipated any disciplinary action against him?A. No, I wanted to find-no, sir.Q. Do you know of any reason under the union con-tract why you could have discharged him?A. No, sir.'JUDGE S HLEZINit R: YOU mentioned that you askfor reasons for an absence so that you will know howlong the absence is likely to be. In this instance, youknew that Mr. Katzenberger was back on T uesday?TIi .[I INiESS: Yes.JL )(;t: S( HI.LEZIN( ER : You were at that point notinquiring to find out whether he would be absent oneThe (General ( ounsel asked (;oslin questlons on crolss-examination395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor more days. Why was it necessary to obtain a reasonfor the absence at that point?THE WITNESS: Well, I had two purposes. One is joborders and then for what Don had told me, when aman says I don't know, he had been told before to dominor things and at that point I said, well, I want toclarify that he did know or he didn't know because Iwas getting conflicting information from my people.JUDGE SCHLEZINGER: This, then, was about the joborder?THE WITNESS: Right.JUDGE SCHLEZINGER: You said you were also goingto talk to him about the reason for the absence?THE WITNESS: Right. If he would have said personalor sick or whatever, there's nothing we can do.JUDGE SCHLEZINGER: You had not been informed atthat point that he was absent to take care of personalbusiness?THE WITNESS: Yes, Mr. Fairfield had told me whathe said in his testimony.Katzenberger, recalled by the General Counsel in rebut-tal, maintained that when he got out of the truck onWednesday the first thing said was by Goslin asking whathe had said to Fairfield the day before; that he replied, "Iwill answer any question you want to know when my stew-ard is present"; and that he did not ask for his steward atany time before that. Katzenberger then admitted, on cross-examination, that in his conversation with Fairfield the daybefore, as he had earlier related it, he had simply indicatedthat he would do whatever was necessary as far as the workorders were concerned, and that the statement he made thathis absence was due to personal reasons had been acceptedas satisfactory.B. Contentions of the PartiesThe General Counsel contends that the evidence showsKatzenberger was absent on February 21; that his discus-sion with Fairfield on February 22 "left unresolved the is-sue of absenteeism and left Katzenberger with the under-standing that he had breached company policy in regard towork orders"; that on February 23 he was approached byboth Fairfield and Goslin, an unprecedented confrontation,and was told by Goslin in a loud voice to get out of thetruck as Goslin wanted to talk to him; that Katzenbergerhad a reasonable belief, based on all the surrounding cir-cumstances, that the ensuing interview could result in disci-pline for his absenteeism or for the failure to follow direc-tions as to work orders; that his insistence on having hissteward present was therefore protected concerted activity;and that he was discharged therefor in violation of Section8(a)( ) of the Act.The Respondent contends that there was no reasonablebasis for Katzenberger to anticipate that the Goslin inter-view could possibly lead to disciplinary action, that Katzen-berger therefore had no right to insist on his steward's pres-ence, and that he was discharged because he refused tolisten to what Goslin had to say and walked away whileGoslin was trying to speak to him.Concluding FindingsI found Katzenberger an evasive, self-contradictory, andunimpressive witness. I also found Goslin an unconvincingwitness whose testimony was inherently inconsistent andconfused. On the other hand, Fairfield impressed me as acandid and believable witness. Moreover, he was a memberof the same Union as Katzenberger, and he had left theRespondent's employ prior to the hearing herein. Wherethe testimony is in conflict, therefore, I credit that of Fair-field.There is no evidence that Katzenberger, who was em-ployed by the Respondent for 4 years, or any other em-ployee, had been disciplined following an interview withGoslin, Moreover, I do not credit Katzenberger's testimonythat there was a reasonable basis for him to anticipate pos-sible disciplinary action in the circumstances which he re-ferred to, at one point or another, in his testimony-the 1-day absence on Monday, which he had called in and ex-plained was to take care of personal problems; his failure tofollow certain work-order procedures, which he told Fair-field on Tuesday he had forgotten and would follow; seeingFairfield and Goslin on the parking lot on Wednesday sideby side so they had to separate to let him pull in his truck topark it, although at another point he admitted that he didnot know from these factors that he was going to be disci-plined; and Goslin's loud voice in telling Katzenberger toget out of the truck as Goslin wanted to talk to him, whenKatzenberger, although he thought Goslin might want totalk to him, continued to do his paperwork in the truck. Ifind, therefore, that the reasons given by Katzenberger invarious shifting combinations do not establish that he had areasonable basis for his immediate and continuing demandfor the presence of the shop steward on the parking lotbefore he would permit Goslin to speak to him there, butshow rather that he was acting pursuant to his statement toFairfield that "from here on out, I will want my stewardpresent" and to his testimony that he felt he had the right tohave his shop steward present whenever he talked to Gos-lin.I do not credit Goslin's testimony that on Wednesday hehad to ask the reason for Katzenberger's absence on Mon-day for work-scheduling purposes, but Goslin would havebeen warranted in asking Katzenberger to give a reason fora future absence for that purpose. He would have beenwarranted also in confirming Fairfield's directions as to thework-order procedures. Katzenberger referred several timesto Goslin's "tone of voice" in summoning him to get out ofthe truck. Katzenberger, however, although suspectingGoslin was waiting to talk to him, sat in the truck finishingsome paperwork, and Goslin's "tone of voice" may haveseemed necessary to get Katzenberger to leave the truck.Moreover, this was an encounter with a truckdriver on thecompany parking lot, not a summons for Katzenberger toappear in a management office for an investigative inter-view.The General Counsel points out that the Board, in Qual-ity Manufacturing Co., 195 NLRB 197 (1972), found thedischarge of King, an employee, for insisting on having aunion representative present at an interview in the com-pany president's office was violative of the Act because396 AAA EQUIPMENT SERVICE CO."There can be no doubt that under the facts and circum-stances of this case King had reasonable grounds to believethat disciplinary action might result from the Employer'sinvestigation of her conduct," reasonably requested unionrepresentation, and was clearly discharged therefor. TheBoard pointed out, however, that this was "the proper rulewhere ... the interview. whether or not purely investigative,concerns a subject matter related to disciplinary offenses":that it would not be applied "to such run-of-the-mill shop-floor conversations as, for example, the giving of instruc-tions or training or needed corrections of work techniques";and that "In such cases there cannot normally be any rea-sonable basis for an employee to fear that any adverse im-pact may result from the interview, and thus we would thensee no reasonable basis for him to seek the assistance of hisrepresentative." The United States Supreme Court affirmedthese holdings of the Board4and quoted approvingly theBoard's description of the circumstances where the rulewould not be applicable.I find, in conclusion, that Goslin was attempting to havea run-of-the-mill conversation with Katzenberger on theparking lot that involved "the giving of instructions ortraining or needed corrections of work techniques"; thatthere was no reasonable basis for Katzenberger "to fearthat any adverse impact may result from the interview,"even if the chance encounter on the parking lot can betermed an investigatory interview; that in all the relevantcircumstances there was "no reasonable basis for him toseek the assistance of his representative," and he was in factdemanding the presence of his Union steward not becausehe reasonably anticipated disciplinary action but because,as he announced to Fairfield and admitted in his testimony,he had resolved not to talk to Fairfield or Goslin withouthaving the shop steward present; and that the RespondentInternational ladiees Garment 14orAktrs l'nion v Qualrts /ManufacturingCompany, 420 tiS. 276 (1975), see also V LR RB v J Wingarten, Inc., 420U.S. 251 (1975).discharged Katzenberger for repeatedly refusing to permitGoslin even to state the subject about which Goslin wishedto talk to him without a shop steward present, and for walk-ing away while Goslin was trying to do so.' Accordingly, Ifind, on the basis of the foregoing and the record as awhole, that the General Counsel has failed to establish, by apreponderance of the credible and probative evidence, thatthe Respondent, as alleged in the complaint, terminatedKatzenberger because he refused to participate in an inves-tigatory interview without his shop steward. in violation ofSection 8(a)(1) of the Act. I shall therefore recommend thatthe complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. AAA Equipment Service Company is, and at all timesmaterial herein has been, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. Distnct No. 9, International Association of Machin-ists and Aerospace Workers, AFL-CIO, is. and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.3. The General Counsel has failed to establish by a pre-ponderance of the evidence that the Respondent has, asalleged in the complaint. discharged Frank Katzenberger inviolation of Section 8(a)( I) of the Act.[Recommended Order for dismissal omitted from publi-cation.]'Cf. A.4fred M Lewais. Inc., 229 NLRB 757 (1977). where the Board founda violation of the Act in an employer's refusal to permit a union representa-tive to be present at counseling sessions, as the employees had "reasonablegrounds to fear adverse consequences" from the counseling sessions, which"explored the reasons for an employee's failure to meet production quotasand took place as an integral part of' the employer's "production quota anddisciplinary s)stem The counseling was a preliminary step to the impositionot discipline under the system."397